NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30123

                Plaintiff-Appellee,             D.C. No.
                                                6:20-cr-00008-BMM-1
 v.

JEFFREY ROBERT IGOE,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                            Submitted March 11, 2022**
                               Seattle, Washington

Before: NGUYEN, MILLER, and BUMATAY, Circuit Judges.

      Jeffrey Igoe appeals his conviction for the unlawful taking of a firearm from

a licensed firearm dealer, in violation of 18 U.S.C. § 922(u), and possession of a

stolen firearm, in violation of 18 U.S.C. § 922(j). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     The district court did not err by denying Igoe’s pretrial motion to

dismiss because of spoliation of evidence. We review whether a criminal

defendant’s due process rights were violated by the government’s failure to collect

or preserve potentially exculpatory evidence de novo, and we review the district

court’s factual findings for clear error. United States v. Sivilla, 714 F.3d 1168,

1172 (9th Cir. 2013); see Miller v. Vasquez, 868 F.2d 1116, 1119–21 (9th Cir.

1989). Police do not have an “undifferentiated and absolute duty to retain and to

preserve all material that might be of conceivable evidentiary significance in a

particular prosecution.” Arizona v. Youngblood, 488 U.S. 51, 58 (1988). Instead,

only “a bad faith failure to collect potentially exculpatory evidence would violate

the due process clause.” Miller, 868 F.2d at 1120. And the presence or absence of

good faith “turns on the government’s knowledge of the apparent exculpatory

value of the evidence at the time it was lost or destroyed.” Sivilla, 714 F.3d at 1172

(quoting United States v. Cooper, 983 F.2d 928, 931 (9th Cir. 1993)).

      The government introduced security footage of Igoe taking a pistol out of a

pawn shop’s display case and leaving the shop with the gun in his pocket. The

events before and after, although caught on video, were not collected and

preserved by police and were automatically deleted by the pawn shop two days

later. But there is no evidence that police acted in bad faith. Igoe does not suggest

that police knew of any exculpatory value of the remaining surveillance video or


                                           2
even that they were aware other video existed. In the absence of bad faith, Igoe

cannot establish a due process violation.

      2.     The district court did not abuse its discretion by denying Igoe’s

proposed adverse-inference instruction on spoliation of evidence. We review “a

district court’s refusal to give an adverse inference instruction, when properly

raised by the appellant, for abuse of discretion.” Sivilla, 714 F.3d at 1172. “[A]n

instruction concerning evidence lost or destroyed by the government is appropriate

when the balance between ‘the quality of the Government’s conduct and the degree

of prejudice to the accused’ weighs in favor of the defendant.” United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (quoting United States v. Loud

Hawk, 628 F.2d 1139, 1152 (9th Cir. 1979) (en banc) (Kennedy, J., concurring),

overruled on other grounds by United States v. W.R. Grace, 526 F.3d 499, 506 (9th

Cir. 2008) (en banc)).

      Here, the police failed to gather additional footage from the pawn shop, but

no evidence “was lost or destroyed while in the government’s custody.” Robertson,

895 F.3d at 1213. And as we have explained, there is no evidence that the police

acted in bad faith. There is also no indication that Igoe “was prejudiced by [the

video’s] destruction.” See United States v. Romo-Chavez, 681 F.3d 955, 961 (9th

Cir. 2012). Igoe was able to argue at trial that, as defense counsel put it, the pawn

shop employee “call[ed] his buddy to capture this one little segment of the


                                            3
surveillance film” before calling police, and he further testified about the events

before and after those captured in the video. No adverse-inference instruction was

warranted here. See Robertson, 895 F.3d at 1214 (“[T]he probable effect on the

jury from the absence of the video was not significantly prejudicial because

[defendant’s] counsel was permitted, and did, argue before the jury that [the

police] failed to preserve the video.”).

      3.     Finally, the evidence was sufficient to support Igoe’s conviction.

Sufficient evidence exists if, “after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v.

Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010) (quoting Jackson v. Virginia, 443

U.S. 307, 319 (1979)). The government introduced (1) surveillance video of Igoe

surreptitiously removing a gun from its display case and putting it in his pocket;

(2) store employee testimony corroborating that account; and (3) police testimony

identifying the pistol found on Igoe’s person later that day as the stolen pistol. And

while Igoe’s testimony at trial contradicted the government witnesses’ testimony,

factual disputes and credibility determinations are within the purview of the jury.

See United States v. H.B., 695 F.3d 931, 935 (9th Cir. 2012). The jury could

reasonably have concluded that Igoe was guilty of the charged offenses beyond a

reasonable doubt.


                                           4
AFFIRMED.




            5